DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 4/12/2021.
3.	This Office Action is made Non-Final.
4.	Claims 1-3 are pending.
5.	An attempt was made to request Terminal Disclaimer for compact prosecution but was not able to discuss.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 4/12/2021 and 12/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Patent No. 11,012,906. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter relating to UE receiving MBMS service, performing cell reselection based on radio quality and offset selected as serving cell, determining to use an infinite offset to be applied to cell providing MBMS service.

In addition, note that the table below compares the claims of the present invention with the relevant claims in the Patent Application No. 11,012,906; wherein each claim that are similar or exact are in the same box side by side.

Current AP No. 17228373
      Patent No. 11,012,906
1. A user equipment for receiving a Multicast Broadcast Service, comprising:

a processor and a memory coupled to the processor, the processor configured to perform processes of:

receiving a system information block (SIB) from a current serving cell of the user equipment; and

performing a cell reselection operation where a cell having a highest ranking determined based on a radio quality and an offset is selected as a serving cell of the user equipment from among a plurality of cells, wherein in the cell reselection operation, the processor is configured to
perform a process of determining, based on the SIB, whether to use an infinite offset as the offset to be applied to a cell providing the Multicast
Broadcast Service.




 1. A user equipment for receiving a Multimedia Broadcast Multicast Service (MBMS) service provided using Single Cell Point-To-Multipoint (SC-PTM) transmission, comprising: a processor and a memory coupled to the processor, wherein the processor is configured to perform a cell reselection operation of selecting a cell to be used as a serving cell of the user equipment while the user equipment is in a Radio Resource Control (RRC) idle mode, in the cell reselection operation, select, as the serving cell, a cell having a highest ranking determined based on a radio quality and an offset from among a plurality of cells, determine that the user equipment is in an enhanced coverage of a cell if a first cell selection criterion S for normal coverage is not fulfilled for the cell and a second cell selection criterion S for enhanced coverage is fulfilled for the cell, in the cell reselection operation, when determining that the user equipment is in the enhanced coverage of a cell, use an infinite offset as the offset to be applied to a cell where the MBMS service is provided by the SC-PTM transmission, in response to a predetermined condition for the SC-PTM transmission being satisfied.

2. The user equipment according to claim 1, wherein the predetermined condition includes the user equipment receiving or being interested in receiving the MBMS service.

3. The user equipment according to claim 1, wherein the processor is configured to receive a system information block broadcast from the serving cell, and the system information block includes information for the user equipment to determine whether to use the infinite offset when the user equipment is in the enhanced coverage.

4. The user equipment according to claim 1, wherein the processor is configured to when the user equipment is in the enhanced coverage, perform the cell reselection without considering frequency priorities.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UE receiving MBMS service, performing cell reselection based on radio quality and offset selected as serving cell, determining to use an infinite offset to be applied to cell providing MBMS service.
2. An apparatus provided in a user equipment for receiving a Multicast Broadcast Service, comprising:
a processor and a memory coupled to the processor, the processor configured to perform processes of:
receiving a system information block (SIB) from a current serving cell of the user equipment; and

performing a cell reselection operation where a cell having a highest ranking determined based on a radio quality and an offset is selected as a serving cell of the user equipment from among a plurality of cells, wherein in the cell reselection operation, the processor is configured to
perform a process of determining, based on the SIB, whether to use an infinite offset as the offset to be applied to a cell providing the Multicast Broadcast Service.




5. An apparatus provided in a user equipment for receiving a Multimedia Broadcast Multicast Service (MBMS) service provided using Single Cell Point-To-Multipoint (SC-PTM) transmission, the apparatus comprising: a processor and a memory coupled to the processor, the processor is configured to perform a cell reselection operation of selecting a cell to be used as a serving cell of the user equipment while the user equipment is in a Radio Resource Control (RRC) idle mode, in the cell reselection operation, select, as the serving cell, a cell having a highest ranking determined based on a radio quality and an offset from among a plurality of cells, determine that the user equipment is in an enhanced coverage of a cell if a first cell selection criterion S for normal coverage is not fulfilled for the cell and a second cell selection criterion S for enhanced coverage is fulfilled for the cell, and in the cell reselection operation, when determining that the user equipment is in the enhanced coverage of a cell, use an infinite offset as the offset to be applied to a cell where the MBMS service is provided by the SC-PTM transmission, in response to a predetermined condition for the SC-PTM transmission being satisfied.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UE receiving MBMS service, performing cell reselection based on radio quality and offset selected as serving cell, determining to use an infinite offset to be applied to cell providing MBMS service.
3. A method for use in a user equipment for receiving a Multicast Broadcast Service, comprising:
receiving a system information block (SIB) from a current serving cell of the user equipment; and
performing a cell reselection operation where a cell having a highest ranking determined based on a radio quality and an offset is selected as a serving cell of the user equipment from among a plurality of cells, wherein performing the cell reselection operation comprises determining,
based on the SIB, whether to use an infinite offset as the offset to be applied to a cell providing the Multicast Broadcast Service.





6. A method for use in a user equipment for receiving a Multimedia Broadcast Multicast Service (MBMS) service provided using Single Cell Point-To-Multipoint (SC-PTM) transmission, comprising performing a cell reselection operation of selecting a cell to be used as a serving cell of the user equipment while the user equipment is in a Radio Resource Control (RRC) idle mode, in the cell reselection operation, selecting, as the serving cell, a cell having a highest ranking determined based on a radio quality and an offset from among a plurality of cells, determining that the user equipment is in an enhanced coverage of a cell if a first cell selection criterion S for normal coverage is not fulfilled for the cell and a second cell selection criterion S for enhanced coverage is fulfilled for the cell, and in the cell reselection operation, when determining that the user equipment is in the enhanced coverage of a cell, using an infinite offset as the offset to be applied to a cell where the MBMS service is provided by the SC-PTM transmission, in response to a predetermined condition for the SC-PTM transmission being satisfied.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UE receiving MBMS service, performing cell reselection based on radio quality and offset selected as serving cell, determining to use an infinite offset to be applied to cell providing MBMS service.


	With respect to claims, the Pending Application merely broaden the scope of the application by eliminating terms " using Single Cell Point-To-Multipoint (SC-PTM) transmission, while the user equipment is in a Radio Resource Control (RRC) idle mode, determine that the user equipment is in an enhanced coverage of a cell if a first cell selection criterion S for normal coverage is not fulfilled for the cell and a second cell selection criterion S for enhanced coverage is fulfilled for the cell, in the cell reselection operation, when determining that the user equipment is in the enhanced coverage of a cell, use an infinite offset as the offset to be applied to a cell where the MBMS service is provided by the SC-PTM transmission, in response to a predetermined condition for the SC-PTM transmission being satisfied.”

	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 






Allowable Subject Matter
1.	Claims 1-3 comprises allowable subject matter but are rejected under a non-statutory double patenting rejection. They would be allowable if a Terminal Disclaimer is filed and approved which would overcome the non-statutory double patenting rejection set forth herein. 
	As to Independent Claims 1-3, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Chang et al. US 20150009958 discloses in Section [0060] a UE in RRC idle modes
receives MBMS data from the eNB by PTM; Section [0058] UE in RRC idle mode selects a cell and camp on the selected cell, perform cell reselection; Sections [0038]: The user terminal assigns a higher cell selection priority (i.e. ranking) for the specific cell to perform cell
reselection from the general cell to the specific cell; Section [0114] Generally, the controller-240 assigns a rank to each cell according to result of comparison between the quality (Q.sub.meas,s) of the current cell and the quality (Q.sub.meas,n) of a neighboring cell; and selects the cell of the highest rank as the cell on which to camp and use Qoffset from quality Qsub,meas,s; Section [0116] UE use hysteresis (Q.sub.Hyst), the offset (Qoffset), and the priority cell Reselection Priority; and the prior art Nielsen et al. US 20130077553 discloses in Section [0036] The re-selection to the MBMS layer occur when the UE has evaluated the H criterion of a cell; and in cell reselections the UE selects a cell with the highest R value. 
	However, Chang in view of Nielsen do not render obvious in combination with other limitations in the independent claims the claim elements A user equipment for receiving a Multicast Broadcast Service, comprising: a processor and a memory coupled to the processor, the processor configured to perform processes of: receiving a system information block (SIB) from a current serving cell of the user equipment; and performing a cell reselection operation where a cell having a highest ranking determined based on a radio quality and an offset is selected as a serving cell of the user equipment from among a plurality of cells, wherein in the cell reselection operation, the processor is configured to perform a process of determining, based on the SIB, whether to use an infinite offset as the offset to be applied to a cell providing the Multicast Broadcast Service.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 15, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477